DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 and 29-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15:  Claim 15 recites “a hydroxide or oxyhydroxide of a TM.”  While the claim recites that the “TM comprises nickel and a transition metal comprising cobalt and/or manganese” the entire scope of what is encompassed by “TM” is not clear.  It is thus not clear what else may be included in the TM such that the metes and bounds of the claim are clearly defined.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites a particle diamerter of 2-25 µm which is outside the range of the particle sizes in claim 1 (0.1-5 mm).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 15-19 and 21-is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroedle et al. (US Pub. No. 2011/0315938) in view of Yoshiwara et al. (EP 2819222 A1).
Regarding Claims 15, 17, 18, 22, 23, 29, 30, 31, and 33:  Schroedle et al. teaches a method of making a mixed metal oxide comprising supplying a mixed metal oxyhydroxide of Ni, Co, and Mn and subjecting it to a stream of air at 375 °C (Example 1, [0083]).  Schroedle et al. teaches the oxyhydroxide has a particle size of 10 µm (0.01 mm).  
Schroedle et al. does not teach the oxyhydroxide with a particle size of 0.1 to 5 mm.  However, Schroedle et al. teaches that can generally have various particle sizes ([0025]).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, a person of ordinary skill in the art would be motivated to optimize the particle size of the oxyhydroxide to provide for optimized surface area and reactivity.
Schroedle et al. does not teach the method wherein the stream of gas is in the absence of lithium compounds.  However, Yoshiwara et al. discloses sodium composite oxides as an alternative to lithium composite oxides (abstract and [0013]).  Schroedle et al. and Yoshiwara et al. are analogous art because they are concerned with the same field of endeavor, namely production of positive electrode active materials for secondary batteries.  At the time of the 
Regarding Claim 16:  Schroedle et al. teaches that the oxyhydroxide is subjected to the air stream rotary tube furnace (tubular reactor) ([0083]).
Regarding Claim 19:  Schroedle et al. teaches the air flow is set at 313 l/h.kg but may be carried out at various volume flows ([0038] and [0083], Example 1).3
Schroedle et al. does not teach the velocity of the gas is sufficient to pneumatically transport the oxyhydroxide together with the mixed metal oxide.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, a person of ordinary skill in the art would be motivated to optimize the air flow to optimize the reactivity of the material in the tube furnace.
Regarding Claim 21:  Schroedle et al. teaches an example wherein the residence time of the oxyhydroxide in the furnace is 30 minutes (Example 1, [0083]).
Schroedle et al. does not teach a time of 0.1 seconds to 10 minutes.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, one of oridinary skill in the art would optimize the time to be as long as needed for the desired reaction.
Regarding Claim 24:  Schroedle et al. teaches the oxyhydroxide comprising 20.6% Ni ([0083, Example 1).  
Regarding Claim 25:  Schroedle et al. teaches the temperature may be from 250-710 °C ([0039]).  Schroedle et al. teaches an example wherein the residence time of the oxyhydroxide in the furnace is 30 minutes (Example 1, [0083]).
Schroedle et al. does not teach a time of 0.1 seconds to 10 minutes.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, one of oridinary skill in the art would optimize the time to be as long as needed for the desired reaction.
Schroedle et al. does not teach the temperature range of 200-250 °C.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 26:  Schroedle et al. teaches the temperature may be from 250-710 °C ([0039]).  Schroedle et al. teaches an example wherein the residence time of the oxyhydroxide in the furnace is 30 minutes (Example 1, [0083]).
Schroedle et al. does not teach a time of 0.1-5 seconds.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the present case, one of oridinary skill in the art would optimize the time to be as long as needed for the desired reaction.
Schroedle et al. does not teach the temperature range of 1000-2000 °C.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 
Regarding Claim 27:  Schroedle et al. teaches that the oxyhydroxide may further contain a metal such as Al ([0022]).
Regarding Claim 28:  Schroedle et al. teaches the TM has a composition of Ni0.33Co.34Mn0.32 (Examiner’s calculation based on the percentages of Ni, Co, and Mn relative to 61% total of the three metals in the oxyhydroxide) ([0083], Example 1).
Regarding Claim 32:  Schroedle et al. teaches that the transition metal compound may alternatively be a hydroxide ([0021]).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroedle et al. (US Pub. No. 2011/0315938) in view of Yoshiwara et al. (EP 2819222 A1) and as evidenced by Lindsey (“Climate Change: Atmospheric Carbon Dioxide” accessed from https://www.climate.gov/news-features/understanding-climate/climate-change-atmospheric-carbon-dioxide).
Schroedle et al. in view of Yoshiwara et al. render obvious the method of claim 15 as set forth above.  While Schroedle et al. does not specify the amount of CO2 present in the air, Lindsey provides evidence that the average amount of CO2 present in the atmposphere (air) is 409.8 ppm (Pg. 1).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        July 30, 2021